Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 1 of 12




           EXHIBIT A
    Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 2 of 12



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

DENNIS G. LOMAX,                     )
                                     )
                 Plaintiff,          )
                                     )
     v.                              )   Case No. 3:19-cv-30025-MGM
                                     )
WIKIMEDIA FOUNDATION, INC. et al.,   )
                                     )
                 Defendants.         )
                                     )

             REPLY MEMORANDUM OF LAW IN SUPPORT OF
              DEFENDANT WIKIMEDIA FOUNDATION, INC.’S
          MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
          Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 3 of 12



                                                   TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................... 1
ARGUMENT ................................................................................................................................. 2
          I.         PLAINTIFF FAILS TO PLAUSIBLY ALLEGE DEFAMATION............................................ 2
                     A.         Plaintiff’s bare conclusions of actual malice rest on speculation .............. 2
                     B.         Noonan v. Staples undercuts Plaintiff’s claim ........................................... 4
                     C.         Doe v. Amherst College supports dismissal ............................................... 5
          II.        PLAINTIFF FAILS TO PLAUSIBLY ALLEGE CIVIL CONSPIRACY ................................... 6
          III.       PLAINTIFF’S INTENT TO REQUEST LEAVE TO FILE A FURTHER AMENDED
                     COMPLAINT IS IMPROPER AND FUTILE ..................................................................... 7

CONCLUSION .............................................................................................................................. 7




                                                                     ii
          Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 4 of 12




                                              TABLE OF AUTHORITIES

                                                                                                                                Page

CASES

Doe v. Amherst College,
   238 F. Supp. 3d 195 (D. Mass. 2017) ....................................................................................5, 6

Kader v. Sarepta Therapeutics, Inc.,
   887 F.3d 48 (1st Cir. 2018) ........................................................................................................7

Noonan v. Staples, Inc.,
   556 F.3d 20 (1st Cir. 2009) ....................................................................................................2, 4

Noonan v. Staples, Inc.,
   707 F. Supp. 2d 85 (D. Mass. 2010) ......................................................................................4, 5

STATUTES

Section 230 of the Communications Decency Act ..............................................................1, 3, 6, 7




                                                                  iii
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 5 of 12



                                        INTRODUCTION

       Plaintiff’s Opposition to Defendant’s Motion to Dismiss (ECF No. 28) (the “Opposition”)

fails to identify any allegations in the Amended Complaint sufficient to state a claim against

Wikimedia. The claims solely rest on bare conclusions and a misunderstanding of the law.

       As an initial matter, Plaintiff voluntarily dismisses Count 4 (“Violation of Implicit Contract

-- WMF”). See Opp. 18. He also concedes there are no allegations against Wikimedia in support

of Count 1 (“Defamation -- All Defendants”). See id. 8-9. That leaves Count 2 (“Defamation --

WMF”) and Count 3 (“Civil Conspiracy -- all Defendants”). On Count 2, Plaintiff concedes he

alleges no false statement, and his allegations of malice amount to pure speculation. See id. 10.

Without an underlying tort or allegations of substantial assistance or agreement to conspire,

Plaintiff likewise has no claim for civil conspiracy under Count 3. See id. 15-18. Moreover, he

admits that Section 230 of the Communications Decency Act immunizes Wikimedia from his

claims which seek to hold it liable for banning him from editing its websites. See id. 14.

       Plaintiff has failed twice to plead plausible allegations. The Opposition, for which he

received additional time to file after missing the deadline, reinforces that his claims arise only from

his frustration with Wikimedia’s website administration and the alleged conduct of the individual

defendants. See ECF No. 26. Neither is a basis for a claim against Wikimedia. For the reasons

set forth herein and in Wikimedia’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF Nos.

19, 20) (“Motion to Dismiss” or “MTD”), Plaintiff has no prospect of stating a claim against

Wikimedia, and the Amended Complaint should be dismissed with prejudice. 1




1
  Still none of the individual defendants in this case appear to have been served. Wikimedia again
notes that to the extent Plaintiff’s claims against Wikimedia are not entirely dismissed, Wikimedia
reserves the right to move to dismiss or transfer this case to the Northern District of California
pursuant to Wikimedia’s Terms of Use. See MTD 5-6 n.4.

                                                  1
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 6 of 12



                                          ARGUMENT

I.     PLAINTIFF FAILS TO PLAUSIBLY ALLEGE DEFAMATION

       Plaintiff concedes that there are no allegations pertaining to Wikimedia in support of Count

1. See Opp. 8-9. Rather, Wikimedia is the “focus[]” of Count 2. Id. at 9. Accordingly, Count 1

should be dismissed as to Wikimedia.

       On Count 2, Plaintiff fails to plausibly allege each element of defamation. First, Wikimedia

did not publish a defamatory statement. See MTD 8. Wikimedia published nothing more than that

the individual with the username “Abd” was banned from editing Wikimedia’s websites. See Opp.

10. Second, even if Plaintiff need not allege economic damages, he must still plead beyond bare

conclusions there was harm to his reputation caused by Wikimedia’s publication, which he fails to

do. See MTD 8-9.

       Even if Plaintiff had plausibly alleged the elements above, he admittedly does not plead

falsity and concedes the “fact” of the ban is true. See MTD 9; Opp. 10. The First Circuit has also

rejected his flawed theory that the “reasonable implications of the published ban . . . were clearly

false.” Opp. 10. See Noonan v. Staples, 556 F.3d 20, 27 (1st Cir. 2009) (refusing to adopt

argument that an “objectively true statement” gives rise to a defamation claim “if reasonable

readers might infer from it other, untrue characteristics of the plaintiff or conduct by him”). As

discussed below, Count 2 fails because Plaintiff cannot plead actual malice.

       A.      Plaintiff’s bare conclusions of actual malice rest on speculation

       Unable to identify a false statement, Plaintiff must plausibly allege that Wikimedia

published the fact of the ban with “actual malice.” See Opp. 12-13; MTD 10. At best, he argues

that publication of the ban was “unnecessary.” See Opp. 13-14, 18. But necessity is not the

standard—Plaintiff must plead “ill-will” or “malevolent intent.” MTD 10.




                                                 2
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 7 of 12



       Plaintiff primarily asserts no malice at all. Rather, he claims Wikimedia was wrongly

induced into banning him by the false complaints of the individual defendants. See Am. Compl.

¶¶ 34-35; MTD 9-11. His alternative theories fare no better. He faults Wikimedia for imposing

the ban itself, speculating that Wikimedia “resent[s] critics” and “disruptive” people without any
                                  2                                                                 3
supporting factual allegations.       See, e.g., Opp. 12-14, 17; Am. Compl. ¶¶ 53, 68.

Notwithstanding the lack of support, the reason for imposing the ban is irrelevant to the intent

behind its publication. See MTD 10-11. Plaintiff concedes that the Terms of Use “properly” give

Wikimedia plenary discretion to terminate its services for any reason and that imposing the ban

falls squarely within Wikimedia’s Section 230 immunity. See Opp. 14; MTD 2, 9-10, 14-18. And

as Plaintiff acknowledges, since 2015, Wikimedia has maintained a publicly available “WMF

Global Ban Policy” explaining that Wikimedia will publish the username of a banned account

holder, but refrain from publishing the reason for the ban to protect that person’s privacy. See

Opp. 14; MTD 2-3. Plaintiff does not dispute that Wikimedia published the fact of the ban in

accordance with its long-standing policy, and offers no basis for concluding that compliance

therewith suggests ill-will or malevolence towards him.

       Without any basis to allege malice in publishing his global ban, Plaintiff resorts to guessing

that malice “may be part of the reason” Wikimedia publishes all global bans of users. Opp. 18.



2
  Plaintiff misquotes Wikimedia as arguing “there is ‘no evidence’ for malice.” Opp. 12.
Wikimedia’s Motion to Dismiss makes no reference to evidence. Plaintiff’s problem is the lack
of plausible allegations. See MTD 9-11.
3
  Plaintiff’s only support is an allegation that Wikimedia at some point banned a journalist who
was investigating Wikimedia. See Am. Compl. ¶ 68. But that does not address the intent in
publishing Plaintiff’s ban. It does not even concern the reason for imposing Plaintiff’s ban or the
journalist’s ban, for that matter. Otherwise, the Opposition improperly inserts new allegations that
the founder of Wikipedia allegedly once commented negatively on “proponents of alternative
medicine.” See Opp. 17. These new allegations are untimely, incoherent, and irrelevant to the
plausibility of Wikimedia’s alleged intent.

                                                 3
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 8 of 12



The Amended Complaint has no allegations concerning the reasons for publishing the thirty or so

other global bans or how limiting publication to the chosen username of an account holder and the

fact of a ban on editing suggests malice. There is no plausible basis for inferring that the WMF

Global Ban Policy could derive from ill-will towards all past and future users who might be banned

under any number of circumstances. Plaintiff’s conclusory assertion has no support in plausible

factual allegations and only underscores the speculative nature of Plaintiff’s claim.

       B.      Noonan v. Staples undercuts Plaintiff’s claim

       Plaintiff relies on Noonan v. Staples, Inc., 556 F.3d 20 (1st Cir. 2009) (“Staples I”) and

Noonan v. Staples, Inc., 707 F. Supp. 2d 85 (D. Mass. 2010) (“Staples II”) to excuse his deficient

pleading. His only argument is that because Noonan’s defamation claims reached discovery on

the issue of malice, so should his. See Opp. 12.

       Staples I concerned an employee (Noonan) who was fired from Staples for padding

expense reports, after which a Staples executive sent an e-mail to numerous employees identifying

Noonan by his first and last name and stating that he had been fired for violating Staples’ travel

and expense policy. See Staples I, 556 F.3d at 22-24. Reviewing a summary judgment decision,

the First Circuit identified a factual issue concerning malice because (1) the executive “had never

previously referred to a fired employee by name in an e-mail or other mass communication,” (2)

the executive “did not send around a similar e-mail” regarding another employee who was fired

on similar grounds, and (3) the executive may have e-mailed employees for whom the travel and

expense policy was irrelevant. Id. at 30-31. The court held that “a jury could permissibly infer

that [the Staples executive] singled out Noonan in order to humiliate him.” Id. at 30.

       Noonan filed Staples II one week before trial in Staples I, asserting a separate defamation

claim against Staples and the same Staples executive for statements made, one month before trial,

that Noonan “never denied stealing” from Staples. See Staples II, 707 F. Supp. 2d at 88. The court


                                                   4
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 9 of 12



deemed the malice allegations plausible because, by a month before trial, Noonan had further

caused great expense to Staples and personal inconvenience to the executive who sent the plausibly

malicious e-mail at issue in Staples I. Id. at 92.

       These related cases are readily distinguishable from this action. Plaintiff here alleges the

opposite of being “singled out.” While the Staples executive’s actions concerning Noonan were

unprecedented compared to actions taken against similarly-situated employees, Plaintiff concedes

Wikimedia acted in accordance with an established policy and published the ban of Plaintiff in the

same manner as it has “all banned users.” See Am. Compl. 6; Opp. 14. Moreover, Wikimedia

published far less information compared to Staples. While the Staples executive disclosed the

employee’s first and last name and the reason for firing him, and suggested the employee stole

from the company, Wikimedia only published Plaintiff’s chosen username and that he was

disallowed from editing its websites, but refrained from stating the reason why. And, unlike in

Staples II, there was no prior act of malice or looming trial involving Plaintiff and Wikimedia

when the ban was published. Nor are there any factual allegations that Plaintiff caused great cost

or personal inconvenience to Wikimedia. In short, the Amended Complaint entirely lacks the

allegations that made the malice allegations plausible in Staples I and Staples II.

       C.      Doe v. Amherst College supports dismissal

       Plaintiff acknowledges that a defamation claim was dismissed on a motion for judgment

on the pleadings in Doe v. Amherst College, 238 F. Supp. 3d 195 (D. Mass. 2017). That case

involved a college student accused of sexual misconduct and his claims that the disciplinary

process was biased and violated his contract with the college. Id. at 202-203. The student also

asserted a defamation claim based on, among other things, a notation on his transcript stating he

was subject to disciplinary expulsion. Id. at 226-227. This Court granted judgment on the

pleadings, because the notation on the transcript was accurate and the student “ha[d] not pleaded


                                                     5
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 10 of 12



facts directly suggesting, or from which the court could infer, the notation was appended to the

transcript with ill will or malevolent intent.” Id. at 227.

       Plaintiff attempts to distinguish Amherst College, asserting that the case “turned around,”

because “evidence appeared that the investigation truthfully reported had been seriously

defective.” Opp. 13. Nothing “turned around” in Amherst College. Plaintiff relies on a section of

Amherst College that concerned the student’s separate claim for breach of contract based on the

college’s written procedure for investigating sexual misconduct. See Amherst College, 238 F.

Supp. 3d at 217-18. Notwithstanding Plaintiff’s misinterpretation of Wikimedia’s Terms of Use,

he voluntarily dismissed the only contract-based claim from this case, see Opp. 18, and the alleged

basis for imposing the ban itself is immaterial to defamation. See MTD 9-10, 14-18. Thus,

whether Wikimedia investigated complaints to Plaintiff’s satisfaction is irrelevant, and Amherst

College does not suggest otherwise.

II.    PLAINTIFF FAILS TO PLAUSIBLY ALLEGE CIVIL CONSPIRACY

       The Opposition does not respond to any arguments raised in the Motion to Dismiss

concerning Count 3 for civil conspiracy. See Opp. 15-18. Plaintiff merely recites the allegations

of the Amended Complaint, nearly all of which concern the individual defendants. 4 See id.

       As stated in the Motion to Dismiss, Plaintiff’s failure to plead defamation forecloses his

civil conspiracy claim. See MTD 11-13. Moreover, he fails to allege that Wikimedia agreed to

conspire with the individual defendants or knowingly provided substantial assistance to their

allegedly tortious conduct. See id.; Opp. 15-18. There is no allegation that Wikimedia had any



4
   As stated above, see supra at 3, Plaintiff improperly adds new allegations concerning
Wikimedia’s purported intent in imposing the ban. See Opp. 17. These late allegations are
irrelevant to the defamation and civil conspiracy claims, and demonstrate that Plaintiff seeks to
hold Wikimedia liable for the imposition of the ban, as opposed to its publication, which is also
protected by Section 230 immunity. See id.; MTD 14-18.

                                                   6
       Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 11 of 12



involvement with the individual defendants in filing complaints about Plaintiff. He alleges the

opposite—that Wikimedia failed to investigate these complaints. See Am. Compl. ¶ 35; Opp. 17-

18. Plaintiff cannot tie Wikimedia to an alleged conspiracy to write false complaints about him

on the mere assertion that Wikimedia received the complaints and banned him, which Plaintiff

concedes was properly within its discretion. See Am. Compl. ¶ 62; Opp. 14, 17. Count 3 is

therefore deficiently pled or barred by Section 230 immunity and should be dismissed.

III.   PLAINTIFF’S INTENT TO REQUEST LEAVE TO FILE A FURTHER
       AMENDED COMPLAINT IS IMPROPER AND FUTILE

       Plaintiff notes in passing that “[w]hen the issues of law are clear, Plaintiff intends to request

permission of the court to amend the complaint, which will allow the issuance of subpoenas to the

other [individual] defendants.” Opp. 4. To the extent Plaintiff suggests that the Court should allow

Plaintiff leave to further amend the Amended Complaint as against Wikimedia, that request is

improper and should be disregarded. See Kader v. Sarepta Therapeutics, Inc., 887 F.3d 48, 61

(1st Cir. 2018) (condemning “a ‘wait and see’ approach to pleading, whereby plaintiffs ‘having

the needed information, deliberately wait in the wings . . . with another amendment to a complaint

should the court hold the first amended complaint was insufficient’” (citation omitted)). Plaintiff

already amended his complaint in response to Wikimedia’s initial motion to dismiss, and received

additional time to file the Opposition. At no point has Plaintiff pleaded allegations sufficient to

state a claim or demonstrated any prospect of being able to do so. Plaintiff’s throwaway request

for leave is therefore meaningless, and any further amendment would be futile.

                                          CONCLUSION

       For the reasons set forth above and in Wikimedia’s Motion to Dismiss, the Amended

Complaint should be dismissed with prejudice.




                                                  7
     Case 3:19-cv-30025-MGM Document 30-1 Filed 09/04/19 Page 12 of 12



Dated: September 4, 2019                 Respectfully submitted,

                                         WIKIMEDIA FOUNDATION, INC.,

                                         By its attorneys,


                                         /s/ Christopher M. Morrison

                                         Christopher M. Morrison (BBO #651335)
                                         Erik N. Doughty (BBO #691487)
                                         JONES DAY
                                         100 High Street, 21st Floor
                                         Boston, MA 02110
                                         Telephone: (617) 960-3939
                                         Facsimile: (617) 449-6999
                                         cmorrison@jonesday.com
                                         edoughty@jonesday.com

                                         Attorneys for Defendant Wikimedia
                                         Foundation, Inc.




                                     8
